Title: General Orders, 27 November 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Novr 27th 1775
ParoleCountersign


A Court of enquiry to sit to morrow Morning, to examine into the Conduct of Lieut. Col. Enos, who appears to have left Col. Arnold his commanding Officer without leave.

          
            Major Genl Lee President
          
          
            Brigadier Genl Green.
            Brigadier Genl Heath.
          
          
            Col. Stark.
            Col. Nixon.
          
          
            Major Durkee.
            Major Sherburne
          
          
            Members
          
        
